Order entered April 6, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00013-CR

                        LEON BARNES III, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

             On Appeal from the County Criminal Court No. 10
                          Dallas County, Texas
                   Trial Court Cause No. M20-22544-L

                                   ORDER

      On April 1, 2022, appellant provided written verification that he mailed

payment for the reporter’s record on March 4, 2022. In light of this, we GRANT

court reporter Viviana Figueroa’s February 25, 2022 request for additional time

and ORDER the reporter’s record in this appeal filed by May 2, 2022.



                                            /s/   ERIN A. NOWELL
                                                  JUSTICE